Citation Nr: 1456197	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-10 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction of the evaluation of service-connected right knee chondromalacia with patella tendonitis from 30 percent to separate 10 percent evaluations for painful motion and slight instability.  

2.  Propriety of the reduction of the evaluation of service-connected left knee chondromalacia with patella tendonitis from 30 percent to separate 10 percent evaluations for painful motion and slight instability.  

3.  Entitlement to an evaluation in excess of 30 percent for right knee chondromalacia with patella tendonitis.  

4.  Entitlement to an evaluation in excess of 30 percent for left knee chondromalacia with patella tendonitis.  

5.  Entitlement to a total rating disability based on individual unemployability.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2000 to December 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

On the Veteran's March 2010 substantive appeal, she requested a Board hearing.  In November 2013, the RO notified the Veteran that her hearing was scheduled for December 2013.  Although the Veteran responded later in November 2013 that she intended to attend the scheduled hearing, she failed to report for that hearing in December 2013.  As there are no other hearing requests of record, the Board deems her request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  Except for the Veteran's representative's appellate brief, the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.

The issue of entitlement to service connection for depression as secondary to service-connected chondromalacia and patella tendonitis of each knee has been raised by the record in September 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) and increased evaluations for chondromalacia and patella tendonitis of each knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO's February 2012 supplemental statement of the case proposing to reduce the existing 30 percent evaluations for right and left knee chondromalacia with patella tendonitis was not a proper rating.  

2.  The RO's April 2012 supplemental statement of the case reducing the existing 30 percent evaluations for right and left knee chondromalacia with patella tendonitis effective July 1, 2012 was not a proper final rating action.  


CONCLUSIONS OF LAW

1.  The reduction from a 30 percent evaluation for service-connected right knee chondromalacia with patella tendonitis to separate 10 percent evaluations for slight instability and painful motion was improper, and restoration of the 30 percent evaluation from July 1, 2012 is warranted.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105, 3.344, 19.31 (2014).  

2.  The reduction from a 30 percent evaluation for service-connected left knee chondromalacia with patella tendonitis to separate 10 percent evaluations for slight instability and painful motion was improper, and restoration of the 30 percent evaluation from July 1, 2012 is warranted.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105, 3.344, 19.31 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  To the extent that the Veterans Claims Assistance Act of 2000 applies, in the instant decision, the Board restores the 30 percent ratings in place prior to the reduction effectuated by the April 2012 supplemental statement of the case.  As this is the only issue finally adjudicated in this decision, and the Board's decision grants the benefit sought; there is no need to address the RO's efforts to satisfy the duties to notify and assist the Veteran.  

When the RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Procedurally, where a reduction in an evaluations of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that she has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).  

As regards disability ratings in effect for a period of 5 years or more, which is the case here, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a).  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

In no case will a Supplemental Statement of the Case (SSOC) be used to announce decisions by the agency of original jurisdiction.  38 C.F.R. § 19.31.  

Here, the Veteran's 30 percent evaluations for service-connected chondromalacia with patella tendonitis of each knee has been in effect since April 29, 2004, more than 5 years prior to the RO's February 2012 proposed reduction.  The February 2012 proposal both cited 38 C.F.R. §3.344, and included a notification letter addressing the Veteran's right to submit medical or other evidence and request a predetermination hearing as required by 38 C.F.R. §3.105(e).  However, both the February 2012 proposal and the April 2012 reduction were announced in an SSOC.  38 C.F.R. § 19.31 specifies that an SSOC cannot be used to announce decisions by the agency of original jurisdiction.  

The denial of due process and lack of compliance with the applicable regulations by neglecting to afford the Veteran a rating proposing the reduction and a final rating action is fatal to the April 2012 supplemental statement of the case.  The April 2012 supplemental statement of the case is void ab initio.  The erroneous reduction must be vacated, and the 30 percent evaluations for chondromalacia with patella tendonitis of each knee must be restored.  



ORDER

The reduction in rating from 30 percent for service-connected right knee chondromalacia with patella tendonitis to separate 10 percent evaluations for slight instability and painful motion was improper; restoration of the 30 percent evaluation is granted.  

The reduction in rating from 30 percent for service-connected left knee chondromalacia with patella tendonitis to separate 10 percent evaluations for slight instability and painful motion was improper; restoration of the 30 percent evaluation is granted.  


REMAND

With regarding the Veteran's claim for TDIU, as discussed above, an SSOC cannot be used to announce decisions by the agency of original jurisdiction.  38 C.F.R. § 19.31.  However, in this case the RO issued the February 2012 supplemental statement of the case as the initial adjudication of the Veteran's September 2010 claim for TDIU.  Therefore, remand is required for an initial rating decision.  

With regard to the Veteran's claim for increased evaluations of service-connected chondromalacia with patella tendonitis of each knee, the Veteran reported in a June 2007 submission that her knees giving way had caused her to fall down her apartment stairs in April 2007.  The May 2007 Fayetteville VAMC treatment records show that she sought treatment at a local hospital for the injuries she sustained in that fall.  Similarly, she reported in a September 2009 statement that her service-connected knees had caused her to fall at a park in August 2009, and that she was transported by ambulance to the hospital.  An August 2009 Fayetteville VAMC treatment note specifies that she was treated at Womack Medical Center.  Remand is required for obtaining these private hospital treatment records.  On remand, the AOJ should also obtain an updated examination.  


Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the Veteran's claim for entitlement to TDIU.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for April 2007 and August 2009 emergency room treatment records, and any other orthopedist or specialist who has treated her knees.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.  

3.  Contact the appropriate VAMCs, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Fayetteville VAMC for treatment since January 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and her representative.  

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the current severity and manifestations of her service connected right and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and lay statements.  The examiner should report all signs and symptoms necessary for evaluation of the Veteran's knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis or equivalent functional impairment.  The examiner should further note any dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  Additionally, the examiner should state whether there is any malunion or nonunion of the tibia and fibula.  Finally, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and her representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


